Shearn, J.:
When an order is made requiring the payment of alimony and counsel fee, it is the better practice to employ the “ long-form ” .order. But in any event, as a basis for contempt proceedings, the order must clearly state, so as to be readily understood by a layman, precise directions not only as to the amount to be paid but as to the time and place of payment and the person to whom payment is to be made. In the case at bar, although the “ short-form ” order was employed, the defendant showed that he thoroughly understood its provisions by making a motion to modify the order. When this motion was granted and the modified order, specifying in what particulars the defendant’s motion had been granted, was served upon the defendant with a proper demand for payment, the defendant was in no position to claim that he was ignorant of what was required of him.
The order should be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., Laughlin, Smith and Page, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.